Citation Nr: 1418545	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  07-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 and from September 1983 to October 1987.  His earlier service included a tour in Vietnam from March 1968 to March 1969.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen this previously denied claim.  

In June 2012, however, the Board determined that new and material evidence was not needed to reopen this claim because relevant service department records had been associated with the claims file after the last final denial.  This, in turn, requires reconsideration of the claim on a de novo basis.  38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by Center for Unit Records Research (CURR) or Joint Services Records Research Center (JSRRC) constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).  But after so finding, the Board remanded the claim to schedule a hearing.  The Veteran since has had this videoconference hearing in August 2013.  The undersigned Veterans Law Judge (VLJ) of the Board presided.  

But still further development of this claim is required before it may be readjudicated on its underlying merits, so the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Additional effort must be made to try and corroborate the Veteran's stressors that he believes are the reason for his current mental illness, irrespective of the particular diagnosis.  A formal finding was made in December 2007 that he had not provided enough information and detail for his stressors to be independently corroborated.  In April 2008, he submitted a comprehensive statement of his stressors, including a time frame and his unit assignment, but it does not appear the RO ever considered it.

Also, in 2011, the Veteran submitted stressor information alleging that he was sexually assaulted by two fellow soldiers in or around February 1969, just before leaving the Republic of Vietnam.  This stressor was first revealed by him while receiving VA treatment in 2010.  The October 2011 VA examiner inexplicably indicated that a sexual assault was not adequate to support a diagnosis of PTSD, seemingly contravening 38 C.F.R. § 3.304(f)(5), and aside from that did not provide any opinion on whether any of the Veteran's other psychiatric diagnoses (e.g., anxiety, depression/dysthymia) are the result of his military service, although the examiner seemed to suggests these other diagnoses were more so the result of the Veteran's then current financial problems.

During his videoconference hearing before the Board since held in August 2013, the Veteran and his representative countered by insisting that even the Veteran's doctors at the VA Medical Center (VAMC) in Bay Pines, Florida, have diagnosed mental illness numerous times and etiologically linked it to events that occurred during his military service.  So they took exception with the RO's denial of the PTSD component of the claim on the notion that there was no "clear" diagnosis of this condition.


A "clear" diagnosis of PTSD is not required; rather, a diagnosis of PTSD must conform to the American Psychiatric Association 's DIAGNOSTIC AND STASTISTICAL MANUAL FOR MENTAL DISORDERS (DSM).  See 38 C.F.R. §§ 3.304(f); 4.125.  The Court has taken judicial notice of the mental health profession's adoption of the DSM as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

Therefore, that examination is inadequate for adjudicatory purposes.  It is incumbent on the Board in this situation to have the Veteran reexamined or, at the very least, obtain supplemental comment.  38 C.F.R. § 4.2 (2013).  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or, at minimum, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, as already alluded to, relevant service department records were received in conjunction with this claim.  However, the bulk of the personnel records received were from the Veteran's second period of active duty during the 1980's.  It is essential that a complete set of records from his first period of active duty also be obtained and associated with the claims file, if possible.  If they are not found, he must be notified and advised of alternate evidence he may submit to corroborate his alleged stressors - especially to the extent they involve the type of incident contemplated by 38 C.F.R. § 3.304(f)(5), i.e., military sexual trauma (MST).  

Moreover, in this circumstance there is an exception to the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996), allowing for after-the-fact medical nexus evidence to establish the occurrence of this type of claimed 
in-service stressor (MST).  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  First obtain the Veteran's updated treatment records from the Bay Pines and San Juan VAMCs, and the Ponce VA outpatient clinic, dated since June 2010.  

Ask the Veteran to identify any additional VA or private treatment he has received since June 2010 for mental illness, regardless of the particular diagnosis, and obtain all additionally identified records if not already in the claims file.  

2.  Make an additional attempt to locate the Veteran's personnel records from his first period of active duty service from 1967 to 1969.  The file shows he was in the United States Army Reserves from 1969 to 1973, and from 1981 to 1983, so a check should be done at both the National Personnel Records Center (NPRC) and Reserve Components Personnel and Administration Center (RCPAC).  An additional search must be done for military performance reports and any other information concerning whether the Veteran was court-martialed (which is suggested by the medical evidence).


*All efforts to locate these additional records in action paragraphs 1 and 2 must be documented in the file and, if the records are not obtained, the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c) and (e).

3.  Also ask the Veteran to supply any personnel records in his personal possession from his first period of active duty.  As well, advise him and his representative of the types of alternative evidence they may supply that could help corroborate the MST stressor, pursuant to 38 C.F.R. § 3.304(f)(5).  The includes, but is not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements regarding changed behavior from family members, roommates, fellow service members, or clergy.  Give them adequate time to respond to this required notice.

4.  Next attempt to corroborate the stressors the Veteran has alleged, including in the statement received at the RO in April 2008.  These claimed events include:  fear of not surviving the Vietnam war; constant attacks from the enemy with mortars and RPG's; daily missions in the field; penetration of the perimeter by the Vietnamese, who destroyed cannons; face-to-face with a Vietcong soldier, and involved in his death; falling ill with malaria and worrying he would not survive; the stench of burned flesh; participation in the Tet Offensive; the destruction of the airport and tracks; and, having to go into underground tunnels.


If additional information is required before submitting any of the above stressors to the JSRRC (assuming they require this independent corroboration, so are not of the type contemplated by 38 C.F.R. § 3.304(f)(2) and (f)(3)), send a request to the Veteran and his representative and give them adequate time to respond.

5.  Determine whether there is at least one confirmed stressor OR a stressor of the type contemplated by 38 C.F.R. § 3.304(f)(2) and (f)(3) that does not require independent corroboration.

If there is, schedule another VA compensation examination for additional comment concerning the nature and etiology of the Veteran's acquired psychiatric disorders, irrespective of the specific diagnosis (e.g., PTSD, anxiety, depression/dysthymia, etc.).  In particular, the examiner is asked to review the relevant history and render an opinion on the likelihood (very likely, as likely as not, unlikely) that any of the Veteran's currently diagnosed acquired psychiatric disorders are related or attributable to active military service, including especially to the incidents he alleges occurred in combat while he was stationed in Vietnam and that are believed to be the result of MST.

More specifically alleged stressors include:  fear of not surviving the war; constant attacks from the enemy with mortars and RPG's; daily missions in the field; penetration of the perimeter by the Vietnamese, who destroyed cannons;  face-to-face with a Vietcong soldier, and involved in his death; falling ill with malaria and worrying would not survive; the stench of burned flesh; 

participation in the Tet Offensive; the destruction of the airport and tracks; and, having to go into the underground tunnels.

The examiner must remain mindful of whether the stressor is said to have occurred in combat (§ 3.304(f)(2)) or is related to the Veteran's fear of hostile military or terrorist activity (§ 3.304(f)(3)) or involves MST (§ 3.304(f)(5)) as to not require independent corroboration or accepts that there may be other, alternative, evidence sufficient to show the alleged stressor occurred.

It therefore is essential the examiner provide explanatory rationale for his/her opinion, if necessary citing to specific evidence in the file supporting conclusions.

All necessary diagnostic testing and evaluation needed to make these determinations must be performed.  

The examiner is asked to address these alleged stressors with the Veteran during the examination.  Although required to review the file, the examiner's attention is specifically directed to the Veteran's in-patient treatment at the Bay Pines VAMC in 2010, as well as a summary of treatment from the Ponce Vet Center received in February 2010.  

6.  Ensure the report of this mental status examination is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.


7.  Then readjudicate this claim in light of this and all other additional evidence, with specific consideration of 38 C.F.R. §§ 3.304(f)(2), (f)(3) and (f)(5).  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


